DETAILED ACTION
Office Action Summary
Claims 1-18 are pending in the instant application.
Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 USC § 112 b.
Regarding claim 1, 7 and 13, the phrase "normal diff FMD" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear to the examiner what constitutes a “normal” diff FMD, normal may be interpreted by one person one way and by another person another way. 
Claims 1, 7 and 13 recites the limitation "the two aforementioned diff FMD files".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 7 and 13 contains the trademark/trade name FMD.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a file and, accordingly, the identification/description is indefinite.
Claims 2-7, 9-12 and 14-18 depend on the independent claims and don’t cure the deficiencies and are therefore rejected using the same rational.

Related Art
Tanaka et al. (US Patent No: 10,572,993) teaches “circuitry configured to cause the information processing apparatus to, learn a first model for determining normal data based on a set of the normal data, create a sample data set by, detecting a plurality of abnormality candidate areas based on the first model from each of a plurality of sample captured images, prompting a user to select, out of the plurality of abnormality candidate areas, abnormality candidate areas representing correct data, and setting the plurality of abnormality candidate areas selected by the user as correct data, and the plurality of abnormality candidate areas not selected by the user as incorrect data, learn a second model for identifying the correct data and the incorrect data, based on the sample data set, obtain captured images, detect the abnormality candidate areas from the respective captured images, using the first model, determine whether the abnormality candidate areas detected belong to the correct data or the incorrect data, using the second model, and output the determination.”
Li (US Pre-Grant publication No: 2006/0074824) teaches “A system, method and computer program product for determining whether a test sample is in a first or a second class of data (for example: cancerous or normal), comprising: extracting a plurality of emerging patterns from a training data set, creating a first and second list containing respectively, a frequency of occurrence of each emerging pattern that has a non-zero occurrence in the first and in the second class of data; using a fixed number of emerging patterns, calculating a first and second score derived respectively from the frequencies of emerging patterns in the first list that also occur in the test data, and from the frequencies of emerging patterns in the second list that also occur in the test data; and deducing whether the test sample is categorized in the first or the second”
Watson et al. (US Pre-Grant publication No: 2019/0354850) teaches “the method 1100 can comprise using (e.g., via the assessment component 112), by a system 100 operatively coupled to a processor 120, a feature extractor to create a first vector representation of one or more source data sets and a second vector representation of one or more sample data sets from one or more target machine learning tasks. At 1102, the feature extractor (e.g., via the assessment component 112) can extract one or more feature vectors from one or more layers of one or more pre-trained neural network models to create the first and/or second vector representations.”
Yao et al. (US Pre-Grant publication No: 2020/0004808) teaches “the method involves creation, in response to receiving a second user input indicating a selection of the second option, of a first training data sample based on at least the first usage history and indicating the modification was intended by the first user, and adding of the first training data sample to a training data set at a first time. The first machine learning algorithm can then be updated at a second time after the first time and using the training data set. In cases where the system detects a reversion, by the first user, of the modification, the method can also include removing, in response to the detection of the reversion, the first training data sample from the training data set, before the second time. A second training data sample can be created in response to the detection of the reversion, based on at least the first usage history and indicating the modification was unintentional, and the second training data sample can be added to the training data set before the second time.”
Ermans et al. (US Pre-Grant publication No: 2021/0089947) teaches “a method for detecting adversarial examples, the method including: compiling a set of robust features and a set of non-robust features, wherein a feature is a distinguishing element in a data sample, and wherein a robust feature is more resistant to adversarial perturbations than a non-robust feature; creating a first machine learning training data set having only training data samples with the robust features; creating a second machine learning training data set having only training data samples with the non-robust features; training a first machine learning model with the first machine learning training data set to produce a first trained machine learning model; training a second machine learning model with the second machine learning training data set to produce a second trained machine learning model; and providing a data sample to each of the first and second trained machine learning models during an inference operation, if the first trained machine learning model classifies the data sample with high confidence, and the second trained machine learning model classifies the data sample differently with high confidence, the data sample is determined to be an adversarial example. If the first trained machine learning model and the second trained machine learning model classify the data sample the same, the data sample may be determined to not be an adversarial example. The first and second trained machine learning models may both include the same machine learning algorithm. The method may further include providing the data sample that is determined to not be an adversarial example to a third trained machine learning model that has been trained without any protections against adversarial examples. The first, second, and third machine learning models may all include a machine learning algorithm for classifying images. The method may further include providing an indication of an attack in response to the adversarial example being detected. The first, second, and third machine learning models may all include a neural network.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492